Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US Pub. No. 2018/0122304 A1) shows a display device (Fig. 1 and para. 43) and associated method comprising: a pixel circuit 110 including a first pixel PX1a connected to a first data line DLj and a scan line Sk and a second pixel PXb connected to a second data line DLJ+1 and the scan line (Fig. 2 and para. 59);  a scan driving circuit 130 to output a scan signal to drive the scan line (para. 51);  a data driving circuit 140 to output a data signal (Fig. 1 and para. 52);  a data output circuit 150 to apply the data signal to the first data line in response to a first selection signal, and apply the data signal to the second data line in response to a second selection signal (Figs. 1 – 3 and para. 53);  and a driving controller 120 to control the scan driving circuit and the data driving circuit and to output the first selection signal and the second selection signal (Figs. 1 and 2 and para. 50), wherein an active period of the first selection signal does not overlap an active period of the second selection signal (Fig. 3)

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 

The prior art of record does not show this configuration, therefore claim 1 is allowable.
		Claims 2 – 4 and 7 – 9 are allowable at least by virtue of their dependence on claim 1.   
		Claim 10 is allowable as it recites similar subject matter as that of claim 1.
		Claims 12 – 15 are allowable at least by virtue of their dependence on claim 10.  
		Claim 16 is allowable as it recites similar subject matter as that of claim 1.
		Claims 17 and 20 are allowable at least by virtue of their dependence on claim 16.   
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627